This case is dismissed sua sponte for lack of a final appealable order as required by Civ.R. 54(B). The journal entry of November 30, 1992, which purports to be the final order, does not bear the signature of the trial judge.
This court will not accept a rubber stamp in lieu of a judge's signature. Civ.R. 58(A) clearly mandates that once a decision has been announced, the court shall cause the judgment to be prepared and sign the judgment.1 As the judgment entry was not signed by the trial court, it is not a final appealable order, and is invalid for appellate purposes. See BrackmannCommunications, Inc. v. Ritter (1987), 38 Ohio App.3d 107,526 N.E.2d 823; William Cherry Trust v. Hofmann (1985), 22 Ohio App.3d 100, 22 OBR 288, 489 N.E.2d 832; see, also, State ex rel.Indus. Comm. v. Day (1940), 136 Ohio St. 477, 17 O.O. 86,26 N.E.2d 1014; State v. Ginocchio (1987), 38 Ohio App.3d 105,526 N.E.2d 1366.
For the foregoing reason, this case is dismissed. The parties may move to reinstate this action within thirty days of obtaining a final appealable order.
Appeal dismissed.
NUGENT and DYKE, JJ., concur.
1 The Civil Rules are applicable to the juvenile court pursuant to the introduction to the rules given by the juvenile court in the Local Rules of the Court of Common Pleas of Cuyahoga County, Juvenile Division.